Citation Nr: 1602324	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Whether the reduction of the Veteran's disability rating for hearing loss from 80 percent to noncompensable, effective July 1, 2013, was proper.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision granting service connection for PTSD at a rating of 50 percent and an April 2013 rating decision reducing his disability rating for hearing loss from 80 percent to 0 percent from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and a February 2013 rating decision denying TDIU from the VA RO in Lakewood, Colorado.

The Veteran passed away in March 2014.  In February 2015, the Appellant was successfully substituted as a claimant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2013 VA Form 9, the Veteran indicated he would like a travel board hearing.  After the Appellant was substituted as the claimant in this case, the Appellant's representative sent a letter in December 2015 indicating that the Appellant would like to be scheduled for either a travel board or videoconference hearing, whichever is available earlier.

The new Appellant, the Veteran's wife, is entitled to this hearing before deciding her appeal of the Veteran's claims.  38 C.F.R. §§ 20.700(a), 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a travel board or videoconference hearing at the earliest opportunity.  Notify her and her representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




